Winkler, J.
The only question presented by the record in this case is this : Does the indictment charge any offense against the law in force at the time this offense is charged to .have been committed, and at the time the appellants were convicted ?
We are of opinion this question must be answered in the negative. All the laws which required the character of report mentioned in the indictment had, we think, been either expressly repealed or entirely superseded by legislation had subsequently thereto ; and the whole policy of the law was changed by the introduction of the plan of appointing inspectors, covering the whole subject. See the acts of 1871 and 1874 on the subject; and which have also been since repealed.
We are of opinion the motion in arrest of judgment should have been sustained. The judgment rendered herein is reversed and this prosecution is dismissed.1

Reversed and dismissed.


 Judge White does not sit in this case.